Citation Nr: 1605951	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on a period of active duty for training (ACDUTRA) from October 2006 to March 2007 and on active duty from September 2009 to February 2013.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Sioux Falls, South Dakota Department of Veteran Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertinent VA treatment records appear to be outstanding.  The record shows the Veteran receives regular VA treatment for his sleep apnea.  The most recent records of such treatment in the record are dated in April 2014.  Updated records of such treatment may contain pertinent information, are constructively of record, and must be secured.

In February 2014 the Veteran was afforded a VA examination in conjunction with the instant claim.  However, the negative nexus opinion does not reflect adequate consideration of all pertinent evidence.  In particular, the examiner noted there is no evidence of breathing concerns until five months postservice, which does not account for the Veteran's deemed credible and statements indicating his wife noticed his irregular breathing during sleep within a month following service, suggesting that labored sleep breathing may have developed during service.  Further the examiner seems to imply that a five-month delay before documentation of breathing concerns precludes a finding of a nexus to service.  However, it is entirely plausible that sleep apnea symptoms may have been present for some period of time before being appreciated and documented; the Veteran has repeatedly indicated that he did not seek or receive treatment for his breathing concerns until well after his wife first noticed the symptoms.  Therefore, that opinion is inadequate for rating purposes, and development for another examination to secure an adequate medical opinion is necessary.

The case is REMANDED for the following:

1. The AOJ should secure for the record all updated records of VA treatment (i.e., those not already in the record) the Veteran has received for sleep apnea, to specifically include all such records dated since April 2014.

2. The AOJ should thereafter arrange for the Veteran to be examined by a sleep specialist to determine the likely etiology of his sleep apnea.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  [For purposes of the opinion to be offered the examiner should assume that the reports that the Veteran's wife noticed he had labored breathing during sleep within one month following service are credible.]  Based on examination and interview of the Veteran  and review of his record, the examiner should provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's OSA.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to his service (due to disease, injury, or event, or had its onset therein)?  

The examiner should include rationale with all opinions.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

